           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

RICHARD A. THOMAS,
      Plaintiff,
v.                                                   Case No. 1:19-cv-93-AW-GRJ
DEPUTY J. PETTIT, et al.,
     Defendants.
_______________________________/
                             ORDER OF DISMISSAL

      This case is before the Court upon the Magistrate Judge’s June 20, 2019

Report and Recommendation. ECF No. 9. No party has filed an objection. The Court

has reviewed the filings and has determined that the Report and Recommendation

should be adopted. It is ORDERED that (i) the Report and Recommendation is

adopted and incorporated by reference in this Order; (ii) this case is DISMISSED

pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim upon which relief

may be granted; (iii) the Clerk is directed to enter a judgment stating: “This case is

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim upon

which relief may be granted”; and (iv) the Clerk shall close the file.

      SO ORDERED on August 13, 2019.

                                       s/ Allen Winsor
                                       United States District Judge
